Motion for leave to appeal as a poor person granted insofar as to permit the appeal to *673be heard on the original record, without printing the same, except that a certified copy of the information shall be substituted for the original information, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and files 6 typewritten or 19 mimeographed copies of the appellant’s points, together with the original record, with this court. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.